

117 HR 3451 IH: Social Media Disclosure And Transparency of Advertisements Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3451IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mrs. Trahan (for herself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require covered platforms to provide information about their advertising to academic researchers, and for other purposes.1.Short titleThis Act may be cited as the Social Media Disclosure And Transparency of Advertisements Act of 2021 or the Social Media DATA Act.2.Requirement(a)In generalNot later than 180 days after the date of the enactment of this Act, and every 3 years thereafter as needed, the Commission shall, in accordance with section 553 of title 5, United States Code, issue regulations that require the following:(1)A covered platform to maintain, and grant academic researchers and the Commission access to, an ad library that contains in a searchable, machine-readable format and that is collected by the covered platform in the ordinary course of business the following information (which may be updated by the Commission as the Commission determines to be necessary) related to any advertiser that purchases $500 or more of advertising in a calender year:(A)The legal name and unique identification number for each advertiser.(B)A digital copy of the ad content.(C)The method used, as selected either by the advertiser or by the covered platform, to target an ad to platform users, including uploaded lists of platform users, pre-set categories of platform users, key words, and contextual information.(D)The optimization objective chosen by the advertiser (such as awareness, reach, traffic, and engagement).(E)A description of the targeted audience for each advertisement, including information (that may have been collected from the profile of a user or based on an algorithm) on the demographics of the audience (including age, gender, geographic location, race, ethnicity, and political affiliation), interests of the audience, and any other description of the targeted audience determined to be reasonable by the Commission.(F)A description of the audience of the advertisement determined by a count of advertiser viewership, including information (that may have been collected from the profile of a user or based on an algorithm) on the demographics of the audience (including age, gender, geographic location, race, ethnicity, and political affiliation), interests of the audience, and any other description of the targeted audience determined to be reasonable by the Commission.(G)The number of views generated from the advertisement.(H)Ad conversion (including how often an ad was shared, liked, or clicked-through).(I)The date and time that the advertisement was first displayed and last displayed.(J)The amount an advertiser budgeted for the purchase of the advertisement on the platform and the amount paid for the purchase of the advertisement on the platform.(K)The category of an ad as defined by the covered platform (such as politics, employment opportunity, housing opportunity, or apparel).(L)Each language contained within the ad.(M)Each advertising policy of the covered platform that is made available to advertising customers on the covered platform.(2)The Commission to use the information in the ad library for law enforcement and studies unrelated to this Act.(3)The methodology to calculate the demographics of the targeted audience described in paragraph (1)(E) to be the same method as the demographics calculated for the delivery audience described in paragraph (1)(F). (4)Guidelines for the treatment of advertisements that are deleted by the advertiser or blocked by the terms of service of the covered platform.(5)Guidelines for the time allotted between when an ad is posted on a covered platform and when the information about the ad needs to be made available in the ad library.(6)Guidelines for how long an ad is required to remain available in the ad library.(b)Enforcement(1)Enforcement by the Federal Trade Commission(A)Unfair or deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(B)Powers of commissionThe Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(2)Effect on other lawsNothing in this section shall be construed in any way to limit the authority of the Commission under any other provision of law or to limit the application of any Federal or State law.(3)Enforcement by State attorneys general(A)In generalIf the chief law enforcement officer of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating subsection (a), the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—(i)enjoin further such violation by such person;(ii)enforce compliance with such subsection;(iii)obtain civil penalties; and(iv)obtain damages, restitution, or other compensation on behalf of residents of the State.(B)Notice and intervention by the Federal Trade CommissionThe attorney general of a State shall provide prior written notice of any action under subparagraph (A) to the Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right—(i)to intervene in the action;(ii)upon so intervening, to be heard on all matters arising therein; and(iii)to file petitions for appeal.(C)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this section, no State attorney general, or official or agency of a State, may bring an action under this paragraph during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this section alleged in the complaint.(c)Working Group for Social Media Research Access(1)Employment authorityNot later than 60 days after the date of the enactment of this Act, the Commission shall hire 2 or 3 employees who are privacy and technology experts to lead a series of stakeholder engagements, including round tables, public workshops, and open comment periods. Stakeholders may include social media researchers, information science researchers, privacy and civil rights advocates, technologists, representatives from social media companies, representatives from standards organizations, and representatives from international data governance bodies.(2)Establishment of working groupNot later than 30 days after the date on which the employees described in paragraph (1) are hired, the Commission shall establish a working group for social media research access (in this subsection the working group) composed of the stakeholders described in paragraph (1). (3)No compensation for membersA member of the working group shall serve without compensation in addition to any compensation received for the service of the member as an officer or employee of the United States, if applicable.(4)Reports required(A)Best practices and code of conductNot later than 1 year after the date on which the working group is established pursuant to paragraph (2), the Commission, in consultation with the working group, shall make available to the public on the website of the Commission a report containing—(i)a description of the best practices regarding what type of information from an interactive computer service should be made available, and under what circumstances, to academic researchers; and(ii)a recommended code of conduct for academic researchers working with such information.(B)Policy recommendationsNot later than 1 year after the date on which the working group is established pursuant to paragraph (2), the working group shall submit to Congress a report with recommendations for policy changes, which may include any of the following:(i)The types of information that should be made available to academic researchers and under what circumstances interactive computer services should be required to grant access to academic researchers.(ii)Circumstances in which additional legal protections for interactive computer services may be needed related to the sharing of data with researchers.(iii)Recommendation for penalties for academic researchers who misuse or seek to inappropriately reidentify information provided to them by interactive computer services for research purposes.(C)Requirements for reportsIn preparing the reports described under subparagraph (A) and (B), the working group may consider the following:(i)The type of information considered, including the following:(I)Information related to content moderation decisions including choices related to the ranking, ordering, promotion, recommendation of content, and requests for content removals.(II)Information related to engagement (such as sharing and likes) with public links (such as news articles and video clips), including the demographic breakdown of users that interact with content.(III)Information related to exposure (viewership or impressions) with public links (such as news articles and video clips), including the demographic breakdown of users that interact with content.(IV)Classification of public information sources (such as opinion and journalism).(V)Archives of formerly public accounts that were removed, including any special treatment of accounts that previously belonged to high-profile individuals.(VI)Archives of fake or bot accounts that have been removed.(VII)Archives of coordinated influence operation accounts that have been removed.(VIII)Research conducted by an interactive computer service internally related to the online behavior of a user including A/B studies and other internal research, including studies on interventions to slow spread of misinformation and disinformation, and to increase user deliberation, including warning labels, limits on sharing and posting, time delay on sharing and posting, and prompts to confirm.(IX)The most popular content on a platform.(ii)Storage of information and treatment for each type of information considered, including the following:(I)Limits on time and amount of information stored broken down by the type of information.(II)Under what circumstances privacy preserving techniques such as differential privacy and statistical noise could be used.(III)Required level of aggregation for demographic information.(IV)Standardized variable names across platforms for specific types of information.(V)Under what circumstances erasure policies (related to who and how an individual can request to be removed from a dataset) may be needed, specifically for individuals who are less than 18 years old.(VI)Adherence to data security best practices.(iii)A consideration of access for each type of information considered, including the following:(I)Designation of secure facilities and computers to analyze information.(II)Set criteria for researcher access.(III)Any limit on the type of research that specific datasets can be used for.(iv)An analysis of how any of the recommendations might interact with international law and jurisdiction.(v)Policies for assuring that open science principles of reproducibility of results and replication of analyses can be respected.(vi)Recommendations for the size and type of interactive computer service, which may vary.(5)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the working group.(d)DefinitionsIn this section:(1)Academic researcher(A)In generalThe term academic researcher means an individual that conducts research—(i)in collaboration with an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); and(ii)that is not for commercial purposes.(B)Definition by CommissionThe Commission may update this definition as the Commission determines to be necessary.(2)CommissionThe term Commission means the Federal Trade Commission.(3)Covered platform(A)In generalThe term covered platform means any website, desktop application, or mobile application that is consumer-facing, sells digital advertising space, and has more than 100,000,000 monthly active users for a majority of months during the preceding 12 months. The Commission may update this definition as the Commission determines to be necessary.(B)Definition by CommissionThe Commission may update this definition as the Commission determines to be necessary.(4)Interactive computer serviceThe term interactive computer service has the meaning given that term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)).(e)Authorization of appropriationsTo assist the Commission in carrying out this Act, there is authorized to be appropriated and to remain available until expended—(1)for fiscal year 2022, $2,000,000; and(2)for fiscal year 2023, $2,000,000.